United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.J., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2439
Issued: April 25, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 25, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated June 25, 2007 denying a claim for a recurrence of
disability. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant has established a recurrence of disability causally related
to her employment injury.
FACTUAL HISTORY
On June 25, 1997 appellant filed a traumatic injury claim (Form CA-1) alleging that she
sustained injuries when a chair went from under her and she fell to the floor. The Office
accepted the claim for lumbar strain, right elbow contusion and right foot contusion. According
to the evidence of record, appellant had previously sustained lumbar strains in the performance

of duty on December 11, 1986, February 22, 1988 and March 10, 1989. Her employment
history, as reported by the employing establishment in a January 31, 2002 memorandum, began
in 1980 as a nursing assistant. After the March 10, 1989 injury, appellant was placed on
permanent light duty and worked as a messenger. Pursuant to the March 10, 1989 claim, the
Office accepted a recurrence of disability on September 21, 1993. Appellant began working as a
triage clerk in 1994 and as of 2002 she was working as a patient service assistant. She retired
from federal employment in July 2004.
On June 26, 2006 appellant filed a notice of recurrence of disability (Form CA-2a). She
identified the date of the original injury as March 10, 1989. As to the date of the recurrence,
appellant listed both September 21, 1993 and June 25, 1997. She stated that she had never
stopped receiving treatment for her back since March 10, 1989. In a narrative statement,
appellant reported that she had spinal stenosis with degenerative arthritis. She stated that she had
taken leave without pay (LWOP) in 2003, for which she had never been paid. Appellant stated
that she was “requesting consideration of my LWOP [and] reinstatement of my back problems so
I can continue treatment for my back.”
The record contains reports from Dr. Paul Papanek commencing in July 2001. The
diagnoses for the back included chronic mechanical back pain due to L5-S1 disc disease. In a
report dated March 13, 2003, Dr. Papanek stated that he was puzzled that the Department of
Labor had denied authorization for treatment, as he had submitted reports since June 2002 and
these reports had discussed causal relationship. He stated that it appeared the basis for
appellant’s ongoing pain was her disc disease and her condition dates from the original injury in
1997 with intermittent flare-ups. On January 13, 2004 Dr. Papanek began diagnosing L4-5 disc
herniation and lumbar stenosis.
The Office referred appellant for a second opinion examination by Dr. Ghol Ha’Eri, an
orthopedic surgeon. In a report dated January 9, 2007, Dr. Ha’Eri provided a history of the
June 25, 1997 injuries and results on examination. He opined that the accepted employment
injuries had resolved. Dr. Ha’Eri found that appellant had preexisting mild L5-S1 disc
degeneration that was not employment related.
Pursuant to the June 25, 1997 claim, the Office issued a January 16, 2007 decision
denying the claim for a recurrence of disability. The Office found that the medical evidence was
insufficient to establish a recurrence of disability causally related to the June 25, 1997
employment injuries. With respect to the March 10, 1989 claim, the Office issued a February 14,
2007 decision denying the claim for a recurrence of disability.
Appellant requested a review of the written record regarding the January 16, 2007 Office
decision. By decision dated June 25, 2007, the Office hearing representative affirmed the
January 16, 2007 decision.

2

LEGAL PRECEDENT
The Office’s regulation defines the term recurrence of disability as follows:
“Recurrence of disability means an inability to work after an employee has
returned to work, caused by a spontaneous change in a medical condition, which
had resulted from a previous injury or illness without an intervening injury or new
exposure to the work environment that caused the illness. This term also means
an inability to work that takes place when a light-duty assignment made
specifically to accommodate an employee’s physical limitations due to his or her
work-related injury or illness is withdrawn or when the physical requirements of
such an assignment are altered so that they exceed his or her established physical
limitations.”1
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence of
record establishes that he or she can perform the light-duty position, the employee has the burden
to establish by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and show that he or she cannot perform such light duty. As part of this burden, the
employee must show either a change in the nature and extent of the injury-related condition or a
change in the nature and extent of the light-duty requirements.2 To establish a change in the
nature and extent of the injury-related condition, there must be probative medical evidence of
record. The evidence must include a medical opinion, based on a complete and accurate factual
and medical history, and supported by sound medical reasoning, that the disabling condition is
causally related to employment factors.3
ANALYSIS
The evidence from the employing establishment indicated that appellant had been
working in light-duty positions since March 10, 1989. Appellant filed a notice of recurrence of
disability (Form CA-2a) on June 26, 2006.4 The Form CA-2a does not clearly indicate the
period of disability claimed. Appellant stated that on appeal she was not claiming a recurrence
of disability in 2006, as she had retired in 2004. As to the date of a recurrence of disability on
the claim form, she listed September 21, 1993 and June 25, 1997. Neither of these dates is
relevant since appellant already had an accepted recurrence on September 21, 1993 and June 25,
1997 represented the date of an accepted lumbar strain in the performance of duty. In a narrative
statement, she referred to using LWOP in 2003, but she did not clearly indicate the specific dates
1

20 C.F.R. § 10.5(x).

2

Albert C. Brown, 52 ECAB 152 (2000); Mary A. Howard, 45 ECAB 646 (1994); Terry R. Hedman, 38 ECAB
222 (1986).
3

Maurissa Mack 50 ECAB 498 (1999).

4

The Office issued decisions on the recurrence of disability claim pursuant to both the March 10, 1989 injury
(OWCP File No. 130883749) and the June 25, 1997 injury (OWCP File No. 131144363). The Board has reviewed
all decisions with respect to the June 26, 2006 CA-2a issued within one year of the filing of the appeal.

3

claimed.5 Appellant appeared also to seek medical benefits, without identifying a date of a
recurrence of a medical condition. She provided only a general statement that she had never
stopped treatment for her back.
To the extent that appellant was claiming a recurrence of disability for periods in 2003,
she must establish that she had a continuing employment-related condition or that there was a
change in the condition causing disability for specific periods claimed. She did not submit
probative medical evidence on this issue. Dr. Papanek, for example, diagnosed L5-S1 disc
disease, L4-5 disc herniation and spinal stenosis. None of these conditions has been accepted as
employment related. A physician must provide a rationalized medical opinion, based on a
compete background, on causal relationship between a diagnosed condition and appellant’s
federal employment.6 In a March 13, 2003 report, Dr. Papanek suggested that he had discussed
causal relationship in prior reports, but the record does not contain a rationalized medical opinion
in the prior reports of record. On March 13, 2003 he noted that appellant’s condition dated from
the original injury in 1997, without providing a complete factual and medical history or a
rationalized medical opinion on causal relationship between L5-S1 disc disease and the
employment injuries. With respect to appellant’s current condition, the second opinion
physician, Dr. Ha’Eri, opined in his January 9, 2007 report that residuals of the June 25, 1997
employment injury had resolved and appellant’s symptoms were related to a preexisting
degenerative L5-S1 condition.
The Board finds that appellant did not submit sufficient factual and medical evidence to
establish a recurrence of disability in this case. Appellant did not identify the specific period of
compensation claimed or submit probative medical evidence sufficient to meet her burden of
proof.
CONCLUSION
Appellant did not meet her burden of proof to establish a recurrence of disability.

5

The record contains information from the employing establishment regarding intermittent dates from June 1 to
August 9, 2003 with entries such as LWOP, absent without leave (AWOL) and “called in late,” but it is not clear
what periods are applicable to the claim for a recurrence of disability.
6

See Donald Wenzel, 56 ECAB 390 (2005).

4

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated June 25, February 14 and January 16, 2007 are affirmed.
Issued: April 25, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

